Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 07, 2016

The Court of Appeals hereby passes the following order:

A16A1340. ROBERT LEE MERIWETHER v. THE STATE.

      Robert Lee Meriwether appeals the trial court’s denial of his pro se “Motion
to Vacate and Set Aside Void Sentence.” In 1999, Meriwether was convicted of
kidnapping with bodily harm, aggravated assault, battery, and possession of a weapon
during the commission of a crime, for which he was sentenced to life imprisonment.1
After filing numerous other motions, Meriwether filed a “Motion to Vacate and Set
Aside Void Sentence,” which the trial court denied. Meriwether then filed this direct
appeal. We, however, lack jurisdiction.
      The Supreme Court has made clear that a post-conviction motion seeking to
vacate an allegedly void criminal conviction is not one of the established procedures
for challenging the validity of a judgment in a criminal case, and an appeal from the
trial court’s ruling on such a petition should be dismissed. See Roberts v. State, 286
Ga. 532 (690 SE2d 150) (2010); Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d
786) (2009). A direct appeal does lie from an order denying or dismissing a motion
to vacate a void sentence, but only if the defendant raises a colorable claim that the
sentence is, in fact, void. See Harper v. State, 286 Ga. 216, n.1 (686 SE2d 786)
(2009); Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is
void only when the trial court imposes punishment that the law does not allow. See
Jordan v. State, 253 Ga. App. 510, 511 (1) (559 SE2d 528) (2002).
      Meriwether does not contend that his sentence exceeded the bounds


      1
      Meriwether appealed and this Court affirmed in an unpublished opinion. See
Meriwether v. State, Case. No. A01A2134, decided December 7, 2001.
permissible by law; rather, he complains that there was not sufficient evidence to
support his conviction for kidnapping with bodily injury, and that the trial court
lacked subject matter jurisdiction.     Because Meriwether is not authorized to
collaterally attack his conviction in this manner, we lack jurisdiction to consider his
appeal. Accordingly, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             04/07/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.